  Case 18-02548       Doc 52    Filed 01/25/21 Entered 01/26/21 10:15:31                  Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                        )                   BK No.:     18-02548
Karoline Esho                                 )
                                              )                   Chapter: 13
                                              )
                                                                  Honorable David D. Cleary
                                              )
                                              )
                Debtor(s)                     )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. Debtor's current Chapter 13 Plan is modified post-confirmation to:

   a) Defer the current trustee default to the end of the Plan;

   b) Extend the Chapter 13 Plan term over 60 months in accordance with 11 U.S.C. §1329(d)(1);

   c) The Plan base amount remains the same; and

   d) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed Plan.

                                                           Enter:


                                                                       Honorable David D. Cleary
Dated: January 25, 2021                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
